 

28

LAW GFFlCES OF

ROBERT .~\v B:\Ll_

111 B:<t\\ ».\ \< w.,~» _J

ii »i'sii=\‘r wl

m

iv \i.;\)i i

\i¢;‘»;

`,Ji‘,

 

 

 

ease 5:19@-‘5@€{@@<"\??&11[:@11 Filed 03/26/19 Page 1 of 23 PagelD 1

Ftobert A. Bal|, California Bar No. 70061

John l\/l. Donnelly, California Bar No. 156965 Zg,,, ,,

LAW OFFlCES OF ROBERT A. BALL ` ‘F ‘~`~~§ 33
225 Broadway, Suite 2220 `
San Diego, Ca|ifornia 92101 ;-; ‘~_,_,,-` ’
Telephone: (619) 234-3913; Facsimi\e; (619) 234-4055 ` “’ / €~’~I:i.':___l[\/
Benjamin H. Davidson, ll, State Bar No. 05430590

l\/lary Kathleen Davidson, State Bar No. 24070919

l\/lcCLESKEY HARFllGER BRAZ|LL & GRAF Ll_P

5010 University Avenue, Suite 500

Lubbock, Texas 79413

Te|ephone: (806) 796-7306; Faosimile: (806) 796-7365

Attorneys for: Plaintitts KAREN Dl PIAZZA,
individually and as l\/lother to CORB|N JAEGER and as Personal
Representative of the Estate of CORBIN LEE JAEGER, Deceased

UN|TED STATES DlSTR|CT COURT
NORTHERN DlSTR|CT OF TEXAS, LUBBOCK DlVlSlON

KAREN D| PlAZZA, individually and AS PLAlNTlFF’S ORlGlNAL COlVlPLAlNT
l\/lother to CORB|N JAEGER and AS

P lR ` f h E t t _ . '

C%r§%'l§ L§§rfi§§“é§il?§@§e§$e%?te ° 5 1 9 C V 01 0 6 ® " c
Plaintiti,

v.

WEATHER GROUP TELEVlSlON, LLC
dba THE WEATHER CHANNEL, a
Georgia limited liability Company;
WEATHER GROUP, LLC, a Delaware
limited liability company; THE WEATHER
Cl-lANNEL lNTERACTlVE, LLC, a Georgia
limited liability company;
ENTERTA|Nl\/lENT STUD|OS, lNC., a
corporation of unknown domicile; CF
ENTERTAlNl\/lENT, lNC. dba
ENTERTAlNl\/lENT STUD|OS, a California
Corporation; ENTERTAlNl\/lENT STUD|OS
NETWORKS, lNC., a California
corporation; ENTERTA|NMENT STUD|OS
l\/lEDlA, lNC., a California corporation;
ENTERTAlNl\/lENT STUD|OS l\/lEDlA
HOLD|NGS, lNC., a Delaware corporation;
NBCUN|VERSAL l\/lEDlA, LLC, a
Delaware limited liability company; NBC
UN|VERSAL, lNC., a Delaware
oorporation; BAlN CAP|TAL lNVESTORS,
LLC, a Delaware limited liability company;
THE BLACKSTONE GROUP, lNC., a

 

 

l

 

 

 

PLAINT!FF`S OR[G[NAL COi\/lPLAlNT

 

28
LAW oFFICEs or
RoBERr ‘_\. BAI_L

;;…;.iii\i.\.\i t l

 

 

Case 5:19-cv-OOOGO-C Document 1 Filed 03/26/19 Page 2 of 28 Page|D 2

Delaware corporation; TV HOLD|NGS l,
LLC, a Delaware limited liability company;
TV HOLD|NGS 2, LLC, a Delaware limited
liability company; TV SP|NCO LLC, a
Delaware limited liability company;
SHEENA BlTTLE as Personal
Representative of the Estate of KELLEY
GENE W|LLlAl\/|SON; KElTl-l DANlELS as
Personal Representative of the Estate of
RANDALL D. YARNALL,

Defendants.

 

 

PLA|NT|FF’S OR|G|NAL COMPLAlNT
TO THE HONORABLE UN|TED STATES D|STR|CT COURT:

CO|\/IES NOW KAREN Dl P|AZZA, individually and as |\/lother to CORB|N
JAEGER and as Personal Representative of the Estate of CORB|N LEE JAEGER,
Deceased (“Plaintiff”), complaining of WEATHER GROUP TELEVlSlON, LLC dba THE
WEATHER CHANNEL (“Weather Channe|”); WEATHER GROUP, LLC (“Weather
Group"); THE WEATHER CHANNEL lNTERACTlVE, LLC (“lnteractive LLC”);
ENTERTAlNl\/lENT STUDlOS, lNC. (“Studios”); CF ENTERTA|NMENT, lNC. dba
ENTERTA|NMENT STUD|OS (“CF”); ENTERTAlNl\/lENT STUD|OS NETWORKS, lNC.
(“Networks”); ENTERTA|NMENT STUD|OS l\/lEDlA, lNC. (“l\/ledia”); ENTERTAlNl\/lENT
STUD|OS l\/lEDlA HOLD|NGS, lNC. (“l\/ledia Holdings”); NBCUN|VERSAL l\/lEDlA, LLC
(“NBC LLC”); NBC UNlVERSAL, lNC. (“NBC lnc.”) BAlN CAP|TAL lNVESTORS, LLC
(“Bain”); THE BLACKSTONE GROUP, lNC. (“B|ackstone”); TV HOLD|NGS 1, LLC
(“TVi”); TV HOLD|NGS 2, LLC (“TV2”); TV SPlNCO LLC (“Spinco”) (Weather Channe|,
Weather Group, lnteractive LLC, Studios, CF, Networks, l\/ledia, l\/ledia Holdings, NBC
LLC, NBC lnc., Bain, Blackstone, TVt, TV2, and Spinco will hereafter be collectively
referred to as “TWC”); SHEENA BlTTLE as Personal Representative of the Estate of
KELLEY GENE WlLLlAl\/lSON (“ESTATE OF WlLLlAl\/lSON"); KE\TH DAN|ELS as
Persona| Hepresentative of the Estate of RANDALL D. YARNALL (“ESTATE OF

 

YARNALL”) (all named Defendants above shall hereafter be collectively referred to as
7

 

 

 

PLA|NTIFF`S ORlGth-\L COMPLAlNT

 

28

LAW OFFICES OF
ROBERT A. BALL
*' ~ f ~ linn

I_‘§<ii`)'. .

victim

»irr

n

 

 

iase 5:19-cv-OOOGO-C Document 1 Filed 03/26/19 Page 3 of 28 Page|D 3

“TWC Defendants”), with this Original Complaint alleges as follows:
|.
NATURE AND PURPOSE OF THE ACT|ON

1. This action is brought by the heir and Estate of CORB|N LEE JAEGER
(DOB-G/l 1/91) (“JAEGER”) who was killed in a horrific two-vehicle collision outside the
town of Spur, Texas on l\/larch 28, 2017. Corbin Lee Jaeger was killed when a Chevro|et
Suburban SUV, l\/lissouri License P|ate Number 7SY297 (“Suburban”), driven by Randa||
Yarna|| (“Yarna||”) and occupied by Ke|ley Gene Williamson (“Wi||iamson”) ran a stop
sign at seventy (70) miles per hour while racing towards a tornado to film that tornado on
behalf of TWC and collided with Corbin Lee Jaeger’s vehic|e, a 2012 Jeep Patriot
(“Jeep”), while the Jeep had the right of way on westbound F|\/l2794. The accident
occurred approximately 55 miles southeast of Lubbock and 5 miles west of the town of
Spur, in Dickens County, Texas, at the intersection of FM 2794 and County Road 419,
the latter also known as Farm to l\/larket Road 1081 (“Fl\/l 1081”) (al| collectively, the
“Subject Accident”).

2. Yarnall and Williamson, who also died in the collision, were in the Course
and scope of their employment as storm chasers and television personalities with TWC
when their Suburban ran the stop sign on northbound Fl\/l 1081. P|aintiff alleges that the
Suburban, which was filled with broadcasting, radar and other storm chasing equipment,
was being operated by and for the benefit of TWC as a mobile broadcasting studio and
to film severe weather and to collect film footage for the TWC show “STORl\/l
WRANGLERS, SEASON 2,” which television show starred Williamson and Yarnal| as
storm chasers, inclusive of chasing tornados across the United States, when it collided
with the deep being driven by JAEGER. Furthermore, Yarna|| and Williamson had a
history of reckless driving when storm chasing and when filming TWC’s television
programming, which was well known among other storm chasers and TWC. TWC was

aware of this history because it: (1) had been warned by other storm chasers on several

 

occasions before the Subject Accident that Yarna|| and Williamson’s driving put others at

q

3

 

 

PLAINT[FF`S ORlGlN.'-\L COMPLAlNT

 

28

L.-\W OFFICES OF
ROBERT .-\. B.-\l,L
::= :ii< 1\ i.\.\ \-"

 

 

 

Case 5:19-cv-OOOGO-C Document 1 Filed 03/26/19 Page 4 of 28 Page|D 4

risk; and (2) had witnessed the pair’s dangerous driving during live video feeds of their
storm chasing, which was broadcast to TWC’s studio and in the editing of its television
program, STORl\/l WRANGLERS. However, despite this knowledge of the risk posed by
their employees/agents, TWC continued to allow Yarnal| and Williamson to work as on-
air storm chasers and to record footage of “the chase” and of storms to be used in the
“STORl\/l WRANGLERS” television program, which ultimately led to Corbin Jaeger’s
tragic and completely avoidable demise.

3. Plaintiff brings these wrongful death and survivor claims under Texas Civi|
Practice & Remedies Code sections 71.002 and 71.021 to recover damages for the
death of JAEGER, which were directly and proximately caused by the acts and
omissions of Defendants.

ll.
JURlSD|CT|ON AND VENUE

4. This court has original jurisdiction over this action pursuant to 28 U.S.C. §
1332 in that the controversy exceeds the sum or value of $75,000, exclusive of interest
and costs, and is between citizens of different States.

5. Venue is appropriate in the United States District Court; Northern District of
Texas, Lubbock Division, since the town of Spur, in Dickens County, Texas was the
location of the Subject Accident that is the basis of the causes of action set forth herein.

l||.
PART|ES

6. P|aintiff KAREN Dl PlAZZA (“Plaintiff”) resides in G|endale, Arizona and is
the mother of the decedent, Corbin Lee Jaeger, who was also a resident of and
domiciled in the state of Arizona at the time of his death. P|aintiff is also the Personal
Representative of the Estate of CORB|N LEE JAEGER. The Estate of Corbin Lee
Jaeger is being administered in the Superior Court of Arizona, County of |\/laricopa, the

case titled /n the Matter of the Estate of Corbin Lee Jaeger, Deceased, Case No. PB

 

 

2018-001588.
4

 

 

PLA[NTIFF`S OR[G[NAL COMPLAlNT

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 5 of 28 PageiD 5

1 7. Defendant WEATHER GROUP TELEV|S|ON, LLC dba THE WEATHER
2 CHANNEL, is a Georgia limited liability company (“Weather Channe|”). Plaintiff is
3 informed and believes and thereon alleges that on or about i\/larch 7, 2016, The Weather
4 Channel, LLC, a Georgia limited liability company, changed its name to Weather Group
5 Te|evision, LLC and at all times mentioned herein was doing business as The Weather
6 Channe|. Service of Process may be had on the Weather Channe| by service of its
7 registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at 900 O|d Rosweli Lake
8 Pkwy, Suite 310, Roswei|, GA 30076. P|aintiff is informed and beiieves, and thereon
9 alleges, that Williamson and Yarna|l were the employees and/or agents of the Weather
10 Channei and were acting within the course and scope of that employment and/or agency
11 at all times alleged herein.

12 8. Defendant WEATHER GROUP, LLC, is a Delaware limited liability
13 company (“Weather Group”). Service of Process may be had on Weather Group by
14 service of its registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at 9 E.
15 Loockerman Street, Suite 311, Dover, DE 19901; 900 O|d Roswe|i Lake Pkwy, Suite
16 310, Roswel|, GA 30076. Plaintiff is informed and beiieves, and thereon alleges, that
17 Williamson and Yarnali were the employees and/or agents of Weather Group and were
18 acting within the course and scope of that employment and/or agency at all times alleged
19 herein.
20 9. Defendant THE WEATHER CHANNEL lNTERACTlVE, LLC, is a Georgia
21 limited liability company (“lnteractive LLC"). Service of process may be had on
22 lnteractive LLC by service of its registered agent, HEG|STERED AGENT SOLUT|ONS,
23 lNC. at 900 Oid Roswell Lake Pkwy, Suite 310, Roswel|, GA 30076. Plaintiff is informed

 

24 and believes, and thereon alleges, that Williamson and Yarna|| were the employees
25 and/or agents of lnteractive LLC and were acting within the course and scope of that
26 employment and/or agency at all times alleged herein.

27 10. Defendant ENTEFiTA|Nl\/iENT STUD|OS, lNC., is a corporation of

28 unknown domicile (“Studios”). Service of Process may be had on Studios by service of

LAWOFFICES OF 3
ROBERT 1»\. B.~\Ll_

*3` ":"` ;'U':L`,' PLAlNTiFF’S OR[G[NAL COMPLAlNT

 

 

 

 

 

 

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 6 of 28 PageiD 6

1 its General Counsel, i\/lARK DEV|TF{E at 1925 Century Park East, Suite 10000, Los
2 Angeles, CA 90067.

3 11. Defendant CF ENTEFiTAlNi\/iENT, lNC. dba ENTERTA|NMENT STUD|OS,
4 is a Caiifornia corporation (“CF"). Service of process may be had on CF by service of its
5 registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at 1220 S St., Suite 150,
6 Sacramento, CA 95811 .

7 12. Defendant ENTERTA|NMENT STUD|OS NETWORKS, lNC., is a Caiifornia
8 corporation (“Networks”). Service of process may be had on Networks by service of its
9 registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at 1220 S St., Suite 150,
10 Sacramento, CA 95811.

11 13. Defendant ENTERTA|NMENT STUD|OS l\/|EDiA, lNC., is a Caiifornia
12 corporation (“l\/iedia”). Service of process may be had on i\/ledia by service of its
13 registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at 1220 S St., Suite 150,
14 Sacramento, CA 95811.

15 14. Defendant ENTERTA|NMENT STUD|OS l\/lEDlA HOLDlNGS, lNC., is a
16 Delaware corporation (“i\/ledia Hoidings”). Service of process may be had on l\/ledia
17 Hoidings by service of its registered agent, REG|STERED AGENT SOLUT|ONS, lNC. at
18 9 E. Loockerman Street, Suite 311, Dover, DE 19901.

19 15. Defendant NBCUNlVERS/-\L i\/lEDlA, LLC, is a Delaware limited liability
20 company (“NBC LLC"). Service of process may be had on NBC LLC by service of its
21 registered agent, ENTERPR|SE CORPORATE SERVlCES LLC at 1201 N. i\/larket
22 Street, Suite 1000, Wilmington, DE 19801.
23 16. Defendant NBC UN|VERSAL, lNC., is a Delaware corporation (“NBC inc.”).
24 Service of process may be had on NBC lnc. by service of its General Counsei at
25 NBCUniversal, 30 Ftockefe|ler Plaza, New York, NY 10112, and by service of its
26 registered agent, C T CORPORAT|ON SYSTEi\/i at 111 Eighth Ave., 13th Floor, New
27 YOrk,NY10011.
28 17. Defendant BAlN CAP|TAL lNVESTORS, LLC, is a Delaware corporation

LAW OFFICES OF 6

 

 

 

 

 

ROBERT 1»\. BALL
§1‘”§“""""~" "" 13"" PLA[NT[FF`S ORlGiNAL COMPLAlNT

)irt _i '\41\ ll `vilv~t

i).)‘,},‘»iit

 

28

LAW OFFICES OF
ROBERT A, B.\l_L
- 7 ir ;;i…

11‘ tire »\ i.\ \» `

)~',i!¢=nr¢i
, »,;:1,:_)' z

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 7 of 28 PageiD 7

(“Bain”). Service of process may be had on Bain by service of its registered agent,
l\/iAPLES FlDUClARY SERV|CES (DELAWARE) lNC. at 4001 Kennett Pike, Suite 302,
Wilmington, DE 19807.

18. Defendant THE BLACKSTONE GROUP, lNC. is a Delaware corporation
(“Blackstone”). Service of process may be had on B|ackstone by service of its registered
agent, THE CORPORAT|ON TRUST COMPANY at Corporation Trust Center 1209
Orange St., Wilmington, DE 19801.

19. Defendant TV l-iOLDiNGS 1, LLC is a Delaware limited liability company
(“TVt”). Service of process may be had on TVt by service of its registered agent,
REG|STERED AGENT SOLUT|ONS, lNC. at 9 E. Loockerman Street, Suite 311, Dover,
DE 19901.

20. Defendant TV i-lOi_DlNGS 2, LLC is a Delaware limited liability company
(“TV2”). Service of process may be had on TV2 by service of its registered agent,
REG|STERED AGENT SOLUT|ONS, lNC. at 9 E. Loockerman Street, Suite 311, Dover,
DE 19901.

21-. Defendant TV SP|NCO LLC is a Delaware limited liability company
(“Spinco”). Service of process may be had on Spinco by service of its registered agent,
REG|STERED AGENT SOLUTlONS, lNC. at 9 E. Loockerman Street, Suite 311, Dover,
DE 19901.

22. Service of Process may be had on Defendant SHEE'NA BlTTLE, as
Persona| Representative of the Estate of KELLEY GENE WlLLlAl\/iSON (“ESTATE OF
WlLLlAl\/lSON”) by service on Defendant SHEENA BlTTLE at 15223 Farm Road 1010,
Exeter, l\/lissouri 65647. The ESTATE OF WiLLlAi\/lSON is being administered in the
Barry County Circuit Court, state of l\/lissouri, entitled /n re the Estate of Ke//y Gene
Williamson, Case No. 17BR-PR00069.

23. Service of Process may be had on Defendant KE|Tl-i DANlELS, as
Personai Representative of the Estate of RANDALL D. YARNALL (“ESTATE OF

YARNALL”) by service on Defendant KEiTH DANlELS at 102 West Street, Suite 5,
7

 

PLA[NT[FF`S ORiGlNAL COMPLAlNT

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 8 of 28 PageiD 8

1 Cassvil|e, i\/lissouri 65625, 417-847-0541. The ESTATE OF YARNALL is being
2 administered in the Barry County Circuit Court, state of i\/lissouri, entitled /ri re the Estate
3 of Fl’anda// D. Yarna//, Deceased, Case No. 18BR-PR00052.

4 24. Plaintiff is informed and believes and thereon alleges that at all times
5 herein mentioned, one or more and/or each of the TWC Defendants named herein, was
6 and now is the principal, agent, servant, empioyee, assignee, joint venturers,
7 predecessor-in-interest, successor-in-interest, aider and abettor, and/or co-conspirator of
8 each TWC Defendant, and in doing the things hereinafter aileged, were acting in the
9 course and scope of their authority as principals, agents, servants, employees,

10 assignees, joint venturers, predecessors-ln-interest, successors-in-interest, and/or co-

11 conspirators and in the furtherance of such relationships, and with the full knowledge,

12 acquiescence, authorization, permission and consent of their Co-defendants, as

13 principals, and at their direction, instance and request. TWC Defendants shared a

14 community of interest with each and one another and were intricately involved in the

15 principal enterprises of storm chasing, filming extreme weather conditions and in reality

16 television programming through the national broadcasting of their collective body of work

17 for which TWC Defendants received huge benefits and compensation through branding,

18 good will, advertisements and the airing of commercials. Plaintiff is informed and

19 believes that TWC programming is received and viewed in approximately 80 million

20 households in the United States and TWC broadcasts approximately 90 hours of live

21 content weekly (See, Nielsen’s June 2018 Universe Estimate). Plaintiff is further

22 informed and believes and thereon alleges that each such TWC Defendant committed,

23 participated in, partnered, approved, consented to, ratified, authorized, directed, or

24 performed the acts, omissions, transactions and occurrences which constitute the

25 subject matter of this action.

26 25. Piaintiff is informed, believes, and based thereon alleges that at all times

27 herein mentioned, each of the TWC Defendants, was the alter ego of each other TWC

 

 

28 Defendant. There is such a unity of interest and control between and among the TWC
LAWOFFICES OF 8

 

 

ROBERT .-\v BALL
11";"":",":" “' " ::"" PLA[NTIFF`S ORlGlNAL COMPLAlNT

m ill-nrw~>

~. , …,1\. l,jx.j‘.,l :»l{‘,

 

 

_i_

28

LAW OFFlCES OF
ROBERT 1-\. B.-\l_i_
" ;‘rj '. 1'_'111

Zl‘ ‘.Sl\'\\.l‘\`\' l

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 9 of 28 PageiD 9

Defendants, and each other, that their separate identities have ceased to exist, or never
did exist, To treat each entity Defendant as separate entities would perpetuate a fraud
or result in gross injustice
|V.
CHO|CE OF LAW

26. Plaintiff alleges a conflict exists between the substantive law of Texas and
Arizona, Plaintiff’s domicile, with respect to the following germane issues: (1)
comparative fault; (2) Plaintiff’s right to recover exemplary damages under COUNT TWO
alleged herein; and (3) the amount of exemplary damages potentially available to
Plaintiff under COUNT l, COUNT ll and COUNT li| alleged herein. Plaintiff requests the
Court apply Arizona law as to these issues as opposed to Texas law to fully compensate
Plaintiff (see, Su/ak v. American Eurocopter Corp., 901 F.Supp.2d 834 (N.D. Texas
2012). As to comparative fault, Plaintiff requests the Court apply Ariz. Rev. Stat. § 12-
2505 (in conflict with Tex. Civ. Prac. & Ftem. Code Ann. § 33.001). As to Plaintiff’s right
to recover exemplary damages under COUNT ll for the wrongful death of her adult son,
JAEGER, Plaintiff requests the Court apply Ariz. Rev. Stat. § 12-613 [see a/so, Qu/'nonez
v. Anderson, 144 Ariz. 193, 696 P.2d 1342 (Ariz. Ct. App. 1984)] [in conflict with Tex.
Const. art. 16, § 26; Ger)era/ Chem/'ca/ Corp. v. De l.a Lastra, 852 S.W.2d 916, 923
(Tex. 1993)]. As to the amount of exemplary damages potentially available to Plaintiff
under COUNT i, COUNT ll and COUNT lll, Piaintiff requests the Court apply Arizona
substantive law, which does not recognize a fixed standard for the amount of punitive
damages that may be assessed (in conflict with Tex. Civ. Prac. & Rem. Code Ann. §
41 .008).

V.
FACTS PART|CULAR TO PLA|NT|FF’S CLA|lVlS

a. Live stream video footage leading up to the collision.

27. Williamson and Yarnall were well-known storm chasers for TWC and stars

of the TWC show “STORi\/l WRANGLERS”. According to Williamson’s Facebook profile,
9

 

PLAlNTlFF`S ORlGiNAL COMPLAlNT

 

 

 

_i_

r-\

case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 10 of 28 PageiD 10

1 Williamson started working at TWC on February 26, 2016, listing his occupation as
2 “Storm Chaser at The Weather Channel, covering all weather events via Live Stream as
3 it is happening.” Piaintiff is informed and believes and thereon alleges that Yarna|l
4 became Williamson’s driving partner on April 9, 2016. Plaintiff is further informed and
5 believes and thereon alleges that on or about the summer of 2016, Williamson and
6 Yarna|l were approached by TWC to star in a new television show ultimately named
7 “STORl\/l WRANGLERS” in which Williamson and Yarnal|, among other job duties, would
8 operate the Suburban to record video footage to be used by TWC employees, to wit,
9 video editors, producers and directors of TWC, to produce the television show “STORl\/|

10 WRANGLERS” for national broadcast. TWC directly financially benefited from the

11 broadcast of “Storm Wranglers” through the sale of advertising and through promotion of

12 TWC itself. TWC’s concept of the new show, modeled after David Chun’s work on The

13 Uitimate-Fighter (mixed martial arts cage fighting) a Fox Sports Network sporting

14 television broadcast, was described by TWC’s own employee, l\/lina Va|izadeh, Direction

15 and i\/lotion Designer, who was responsible for concept development, storyboarding,

16 design and animation of the TWC Storm Wrangler show package, as follows: “Storm

17 Wranglers is a long form show produced by the Weather Channe| which presents the

18 adventures of two Storm chasers from Texas: Keily Williamson and Ftandy Arnoid (sic).

19 The concept is introducing the storm wrang|ers as two heroes when they start the

20 adventure of chasing a storm. The combination of footage and high contrast illustrations

21 are the general look and direction of the show. The quick cuts between illustrative

22 animation and real footage capture the heroic and urgent feeling of the show.” Further,

23 i\/ls. Valizadeh states: “The concept is showing Kelley as the hero. The combination of

24 footage and cutting into moving high contrast illustration of him and his environment will

25 be the general look and direction. The cuts and quick motion bring a sense of thriii for

26 the adventure he will be going through. Here is the inspiration link:

27 http://davidychun.comff he -Ultimate Fighter.” TWC’s concept ot presenting storm

28 chasing as an adventurous, thrilling sporting event and to make its two stars “heroes”

LAW OFF[CES OF 10
ROBERT A. BALL
‘~ ~ ‘1…

 

 

 

 

 

13""‘“`§ \ "` ' 1 7’ PLA[NT[FF`S ORIG[NAL COMPLAlNT

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 11 of 28 PageiD 11

1 resulted in the violent death of young Corbin Lee Jaeger. TWC Defendants were
2 operating TWC’s mobile broadcasting studio (the Suburban) at approximately 70 miles
3 per hour racing northbound on Fl\/i 1081 to film a tornado when it ran the stop sign at that
4 speed at the intersection of Fl\/l 1081 and Fl\/i 2794 and struck the Jeep being operated
5 by Corbin Lee Jaeger, killing him. Corbin Lee Jaeger was lawfully driving westbound on
6 Fl\/l2794 and away from that tornado. Corbin Lee Jaeger was pronounced dead at the
7 scene by first responders and the Dickens County Coroner.
8 28. Williamson and Yarna|l were working in these capacities at the time of the
9 collision. i\/lore specifically, Williamson and Yarnal| were filming severe weather and live-
10 streaming the footage to Williamson’s Facebook account and YouTube channel, as well
11 as to TWC’s Facebook account, at the moment the two vehicles collided when the
12 Suburban driven by Yarnal| ran the stop sign for its path of travel on Northbound Fl\/i
13 1081. The video Williamson live-streamed to his YouTube channel, “03-28-17 Tracking
14 Storms in West Texas” (“Video”), contains this footage. The duration of the Video is 2
15 hours, 28 minutes, and 21 seconds (“2:28:21”), and it showcases Williamson and
16 Yarnail’s travels throughout Texas that day. Due to lag between the audio and video, the
17 Video freezes at 2:25:49, at the moment the Defendants approached the stop sign,
18 immediately prior to the collision, at approximately 70 miles per hour. Defendants failed
19 to stop at that stop sign causing the collision and killing Corbin Lee Jaeger. The failure to
20 stop at this stop sign was Defendants’ fourth such traffic violation that day.
21 29. Throughout the Video, the two can be heard speaking to their employers at
22 TWC. At 2:13:30, Williamson tells the audience his stream is being shown on TWC’s
23 Facebook iive. At 2:17:00, i\/ir. Scott Thompson, Director of Newsgathering for TWC,
24 calls Williamson and speaks to him for over a minute. At 2:21:02, a woman’s voice says,
25 “Hey Keiley, they still have you up on The Weather Channei full screen.” At 2:21:16,
26 Defendants’ radar spotter, Barry Gray, says, “Keliey, you’re on The Weather Channei full

27 screen.” At 2121 :58, a contact listed in Williamson’s phone as “TWC The Weather

 

 

28 Cha..." calls him; the conversation lasts until 2:25:19. Williamson was streaming the

L.~\W OFFICESOF 11
ROBERT 1~\v BAL[_
313 j;…i

 

 

PLAINTIFF`S ORlG[NAL COMPLAlNT

 

 

 

_i_

28

LAW OFFlCES OF

ROBERT A B.~\Ll_
121 ii;:i»\ i\.\ \; <\1…

' w "\1lill ‘il

\.vi‘iif\‘~.r 11

1»¢> 1

flint

1 l

tt,‘.li:

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 12 of 28 PageiD 12

day’s footage to TWC and had been in contact with TWC contemporaneously with the
Subject Accident.

30. The Video also showcases four other instances of Williamson and Yarnall
running stop signs, besides the one that led to the Subject Accident, at 1:05:10, 1:08:15,
2:03:27, and 2:06:08. The running a stop sign incident at 2:03:27 occurs at the same
intersection where the Subject Accident occurred as Williamson and Yarnal| travel
southbound on Fl\/l 1081. At 2:25:49, they approach the intersection of the Subject
Accident for the last time, traveling northbound on Fl\/l 1081. Prior to that stop sign, four
signs indicate the approach of a stop-controlled intersection The first warning is a
“Highway intersection Ahead” sign. After this, a “JCT 2794 Farm Road” sign indicates
the approaching junction with Fl\/i 2794. After this, there is a stop sign warning sign.
After this, a sign indicates that the city of Spur is to the right, and White River Lake is to
the left, implying that these locations are accessible via Fl\/l 2794. Finally, there is the
stop sign, itself. The Video ends abruptly just before the collision, as the Suburban
travels full-speed towards the stop sign. The warning signs, as well as the stop sign,
itself, are all clearly visible and unobstructed through the lens of the video equipment
being used and deployed by the TWC Defendants. At this time, Defendants were
attempting to track down and film tornadoes in the region, and at the time of the Subject
Accident it was raining. lt is believed their speed at the time of driving through the stop
sign and at impact with the Jeep was approximately 70 miles per hour. Notabiy, no one
from TWC mentions or refers to the pair’s blatant and repeated traffic violations during
the Video.

b. The Suburban’s windshield was dangerously obstructed.

31. Whiie the stop sign before the intersection of the Subject Accident was
unobstructed, the windshield of the Suburban operated by Defendants was obstructed
Defendants had an array of expensive storm tracking and broadcast equipment, which

Piaintiff is informed and believes and thereon alleges, was paid for and installed by

 

 

TWC. This equipment dangerously limited Defendants’ field of vision. Photos and video
12

 

 

 

PL¢»\iNTlFF`S ORlGlNAL CO.\'lPL/\lNT

 

 

____

q§ase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 13 of 28 PageiD 13

1 that Yarnall and Williamson uploaded to their respective social media accounts

I\)

showcase the poor visibility they had from their positions in the Suburban. in a
3 December 29, 2016 interview on the podcast “Storm Front Freaks,” Williamson stated, “if
4 anyone’s ever seen [the Suburbanj, they wonder how l get in it. l’ve got a pretty good-
5 sized computer sitting here in front of me and one camera up in the windshield and then
6 l’ve got another console here that l run a camera that’s actually up on top of my vehicle.
7 Then l’ve got up on the dash a live view that l actually stream back to TWC with. lt’s
8 kind of like crawling into a cockpit. There’s not a lot of room.” A copy of a photograph of
9 the inside of the Suburban from Williamson’s vantage point (the front passenger’s seat)

10 is attached hereto as Exhibit “.”1 in another live-stream broadcast uploaded to his

11 YouTube channel two days before the subject accident titled “03-26-17 Tracking Storms

12 in Okla and Texas”, Williamson actually states at mark 13:09 on the stream, while

13 speaking live with TWC, “A lot of times, you can see more in your camera lens than you

14 can actually by eye, so l’ve actually got a screen in front of me that l pretty much watch

15 and a lot of times l can see more on it than by looking out the windows.”

16 32. This equipment also dangerously obstructed the view of the Suburban’s

17 driver, Yarnall. A photograph depicting the driver’s perspective from inside the Suburban

18 taken about twenty minutes before the Subject Accident occurred shows Yarnall’s

19 cellphone mounted on the bottom left portion of the windshieid, with a radar application

20 open on the screen, showcasing the region’s weather patterns. (Exhibit “2.”) Thus,

21 Yarnall, the designated driver, had access to, used and deployed, while driving, TWC

22 equipment that distracted Yarna|l in the operation of the Suburban and obstructed his

23 view of the roadway.

24 c. Williamson and Yarnall were habitually reckless and dangerous.

25 33. The reckless and irresponsible driving employed by Williamson and Yarnail

26 and TWC on the day of the Subject Accident was, unfortunateiy, not an aberration. To

27 the contrary, it was the culmination of a long and well-documented history of dangerous

 

 

28 behavior behind the wheel. in other videos on Williamson’s YouTube channel, which

LAW oFFiCEs or 13
RoBr~;Rr x BALL
r~ » 1 41='~1:1…

 

 

 

l1§§§~\ l _‘ PLAiNTiFF‘s oRiGiNAL COMPLAlNT

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 14 of 28 PageiD 14

 

 

28

LAW OFFICES OF
ROBERT .-\. BALL
1;:'5<\\».\\~ nn

  

showcase entire days of storm chasing, Williamson and Yarnall show time and again
their disregard of basic traffic safety |aws. in just fourteen (14) of these videos (a mere
fraction of roughly 223 posted videos), the pair runs approximately eighty (80) stop
signs, four (4) red |ights, and one (1) out-of-service traffic light. Williamson, who directed
Yarnall’s driving while storm chasing, can often be heard saying, “Clear,” informing
Yarnall that he (Yarnali) has the go-ahead to ignore the stop signal. Further, they
frequently drove at high speeds in severe weather conditions and made dangerous,
illegal passes of other cars, even with hail on the ground. Williamson can sometimes be
heard instructing Yarnall to make these maneuvers, as one example: “if you can, get
around them.” There are also numerous instances of the pair driving on the wrong side
of the road, both by accident and by design. Williamson also frequently encouraged
Yarnall to drive more aggressively in order to get into better positions from which to film
storms, especially when they were out of position or in the wrong town. He often made
comments |ike: “Go, go, go Fiandy. This is something you don’t get much. Keep going”;
“That way, straight ahead, just lay it on”; “Keep going, keep going Randy”; “Get on it, get
on it, come on, get it up there. Take it out of four-wheel drive”; “Fifty - not going fifty.
Crank it”; “Just go as hard as you can.” “Get back in it if you can.” “We’re getting out of
it.” “See if you can get in this one”; and “Gonna need to get up here as quick as we can.
Just do what you Can do to get us up there.” Williamson even joked about Yarnall’s
aggressive driving: “We’re gonna be testing Randy’s driving skills today”; “Yeah, l got
Randy driving. He’s my nitrous tanks”; and “| could say you drove your ass off.”

34. Yarnall also made light of his own driving behavior. On October 8, 2016,
Williamson posted a photo to his Facebook account of the Suburban, with TWC’s logo
on the rear passenger door, getting its transmission replaced, with the following caption:
“‘Just about has a new transmission’ ~ at Jon l\/lurdock Chevrolet Cadillac i\/litsubishi.”
An individual commented on the photo, implying that Yarnall’s aggressive driving was

the cause for the need of a new transmission: “Randy’s hot rodding?” Yarnall replied to

the post “Go go go |oi [sic].” On October 26, 2016, Yarnall made his Facebook profile
14

 

PLA[NTiFF'S ORIG[N;~\L CG;\/iPLAlNT

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 15 of 28 PageiD 15

to
4\_

28

LAW OFFICESOF
ROBERT .-\v BALL
z:= 3.\-.\-\»\1~ a r-. wit

i

 

 

picture a short, repeating video of a tornado. The footage appears to have been shot
from the driver’s side window while the vehicle was in motion, as the driver’s side mirror
was closely visible in the video and one can see trailing traffic in that mirror. An
individual posted a comment asking, “What is the location?” Yarnall replied, “That was
the Dodge city one in may [sic]. Ceii phone out the window.” Another individual
commented on the same video: ‘l remember thinking at the time “please lord, two hands
on the wheel...”’ in response, Yarnall replied, “Lol.” lt appears that Yarnall filmed the
tornado with his cell phone being held and operated by his left hand out the driver’s side
window of the vehicle he was driving and then bragged about it on social media.
Further, in one of Williamson’s storm chasing videos “02-28-17 Tracking Severe Storms
in l\/|issouri 2”, taken one month prior to the subject accident, Williamson mentioned that
TWC was following their live stream: “They’re listening. Scott [Thompson]’s listening.”
Yarnall responded, “lf you’re iistening, hang on, l’m gonna have to do some offensive
driving.” Roughly eight minutes later at 31 :56, Yarnall and Williamson run a stop sign
while turning left at an intersection as it haiis.

d. TWC consistently monitored and directed Williamson and Yarnall.

35. ln-studio representatives of TWC and the COMPANY monitored and
worked very closely with Williamson and Yarnall as Williamson |ive-streamed so that the
in-studio, on-camera anchors could showcase his live-streams and interview him when
he captured particularly exciting footage. in a video “03-24-17 Tracking Storms in NE
Texas” (50:37 duration), just four (4) days prior to the fatal collision, Williamson and
Yarnall were parked, filming rain and clouds, while trying to determine their plan of
action. At 32:45, Williamson received a text from TWC and Williamson says, “`|'hey said
they’re listening to you reading the radar, Randy. Are you talking to yourself? This
thing’s turned up too high. l think they can hear us think.” Yarnall had been muttering to
himself under his breath while evaluating the storm’s radar data, and someone at TWC
texted Williamson to inform him that they could hear Yarnall doing so. in another video

from the same day, “03-24-17 Tracking Storms in NE Texas” (10:27:37 duration),
15

 

PLAINTIFF`S ORiGiNAL COMPLAlNT

 

 

 

___,

r-\

case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 16 of 28 PageiD 16

1 Williamson went live on TWC with TWC’s employee, Chris Warren (“Warren”) at 6:11:34.
2 Towards the end of their live session, Warren states, “Alright, storm tracker Kelley
3 Williamson. You keep an eye on the sky, and we‘li keep an eye on your camera, and we
4 will check back on you a little later.” Warren then stated on-air that TWC would continue
5 to watch Williamson’s live-stream. Such occurrences are commonplace throughout the
6 numerous videos posted by Williamson,

7 36. These in-studio TWC representatives did more than monitor the pair’s
8 footage; they instructed Williamson and Yarnall to perform certain actions. For example,
9 in the video “03-15-17 Tracking Lake Effect Snow” (6:47:15 duration), the pair decided to
10 find a suitable location to pull over so that they could remove ice accumulated on the
11 equipment mounted to the vehicle`s roof. At 1:11:30, they pull into a car wash, and the
12 camera is directed at a wall as Williamson removes the ice. Less than five minutes later
13 at 1:16:18, Yarnall informs Williamson that TWC notified him via Facebook that he
14 needed to move his camera to capture a better image than the wall in front of their
15 vehicie. in response, Williamson promptly readjusted the camera to face outside of the
16 car wash to capture the snowy weather conditionsl it was not unusual for Williamson and
17 Yarnall to receive such specific directives from TWC. in other videos, TWC informed
18 them of the days they would be working and the days they would have off, as well as the
19 locations to which they would be sent.
20 37. in another video, “01-21-2017 Tracking Storms in Dixie Aliey" (5:11:02
21 duration), TWC used the Suburban as a mobile broadcasting studio. in this footage shot
22 near Hattiesburg i\/lississippi, Williamson and Yarnall transport two local residents injured
23 by a tornado to a local hospital. in route, Williamson, Yarnall and TWC turn on the
24 Suburban’s onboard cameras and conduct an interview of the tornado victims, which
25 was broadcast live nation-wide from the interior of the moving Suburban.

26 e. TWC encouraged the pair’s recklessness and set the stage for this tragedy.
27 38. TWC characterized and advertised Williamson and Yarnall’s show
28 “STORl\/i WRANGLERS” as a dangerous enterprise The name “STORi\/l WRANGLERS”

L.-\WOFFICES OF 16
ROBERT A. B:\l_l_
4 § 1 ::i…

 

 

 

 

 

:3`§”“" " m §§ PLA[NT!FF`S OR[GINAL COMPLAlNT

 

 

I\.)

28

L:\WOFFlCES OF
ROBERT .-\. B.-\LL
::.= 3< i\ \- :,ii» ::\w

 

 

 

lase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 17 of 28 PageiD 17

itself connotes rushing into harm’s way, riding and wrestling storms. The ”logo” for the
“STORl\/i WRANGLERS” television show depicts Williamson and Yarnall roping a
tornado. instead of using meteorologists experienced in the tracking of tornados,
however, TWC knowingly chose two chicken farmers and cattle ranchers from l\/iissouri
without any emergency/first responder or meteorological training to star in their show.
TWC then instructed them to barrel into dangerous weather conditions to obtain footage,
needlessly endangering local residents fleeing impending catastrophe and trained first
responders.

39. On September 29, 2016, TWC issued a press release: ‘Network
Announces “Storm Wranglers" Two-Week Event.’ The announcement stated, ‘The
Weather Channei will also [showj “Storm Wranglers,” a special two-week event kicking
off Sunday, October 9 at 9 p.m. EST. Storm Tracker Keliey Williamson and partner
Randy Yarnall go head-to-head with every storm imaginable including powerful
tornadoes and supercell thunderstorms. The l\/lissourian duo truly love tracking storms
in a down-home, authentic way.’ lt stated further, “[Wiiliamson] has become the eyes and
ears on the ground for the network when viewers need help the most.” The article quoted
Howard Sappington, identified as the Vice President of Programming for TWC, saying,
‘Keiley in particular is such an interesting and passionate character, and we feel lucky to
have him as part of our family. We believe both “Storm Wranglers” and “Weather Gone
Virai” will not only prove to be very exciting to audiences but deliver on our promise to
viewers to return to our weather roots.’ TWC released the first episode of “STORi\/l
WRANGLERS” on October 2, 2016 and released the second episode on October 9,
2016. Underneath the announcement, TWC described a “recently launched community
piatform, weloveweather.tv," which serves as a website for fans of TWC, operated by
TWC.

40. On weloveweather.tv, a post by “The Weather Channei Staff” on
September 26, 2016 showcased an “Exclusive Preview of Storm Wranglersl” Part of this

promotion included an online question and answer session with Williamson, where he
17

 

 

 

PL¢~'\INT[FF`S ORIG[NAL CO.\/iPLA[NT

 

 

Li-\W OFFlCES OF

ROBERT .-\v BALL
~ ;rii~ ;;nn

123 'Sm\ i~.\ \
~\:i i:_'\~\!~
`i i,;:j,r.n:

 

 

ase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 18 of 28 PageiD 18

posted a short biography and answered questions. On September 26, Williamson wrote,
“ln order to be a storm chaser you must: understand the dangers and know your vehicle
and your limitations on muddy dirt roads.” He continued, “What makes me different from
other storm trackers: when i go chasing l go with the objective of streaming a tornado to
the public or The Weather Channel. if l could not stream l would not go." He continued,
“l am not a meteorologist and l’m not an actor but l love chasing tornadoes enough that i
think it overcomes my weaknesses.” in a question about his partner Yarnall, he wrote,
“Randy has just been chasing with me since April and l have known him all my life we
[sicj used to run around as kids on the back-dirt roads of l\/lissouri. We have had a trust
that has grown between us and i think if l told him to drive into a lake he would.” On
September 30, 2016, Williamson wrote, “The hardest part is the navigating of the roads.
To be able to get where you want to be.” He described his education: “i arn a self-taught
storm chaser. l’ve learned everything i know on the internet ~ like YouTube training
videos and storm-related articles.” He continued, “l’m not a meteorologist. l didn’t go to
school for that.” When asked if he ever got frustrated when he could not get to a storm’s
location fast enough, he stated, “Every time. You just can’t [get] there fast enough.”
When asked how he came to work for TWC, he stated, “Streaming my videos caught
their attention. l had a good quality stream and they started buying it so over time i
ended up herei” When asked about funding and equipment costs, Williamson wrote,
“Luckily l’ve got The Weather Channei to help equipment, but before l had to sell my
videos to afford anything. lt’s about a week to get more equipment if you don’t have
backup.” He continued, “The main cost is fuel for us. We get 3 tanks a day sometimes.”
On October 3, 2016, he wrote, “The Weather Channei purchases my fuel since i started
working for them.” When asked what his favorite job was, he responded, “V\/hat l’m
doing right now tracking storms for The Weather Channei man you can’t beat that it’s
great.”

41. TWC also purchased insurance policies on Williamson and Yarnall, as

 

indicated by Williamson in a live-streamed video taken less than two weeks before the
18

 

 

 

PLAlNTlFF`S ORlGlNAL COMPLAlNT

 

28

LAWOFFICESOF

ROBERTA. B.-\LL

;1= 11'¢\…\\‘ .,i:» :1~
i'\ 111 ii.wi~i

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 19 of 28 PageiD 19

subject accident. in “03-15-17 Tracking Lake Effect Snow” at 6:37:12, Williamson
explains why TWC did not allow fans to ride along with him and Yarnall during their
chases, stating, “Right now the insurance and that is just on me and Randy and
cameramen and stuff like that and it’s all through The Weather Channel, so right now
there’s some legal stuff that won’t cover other people. if a piece of hail hits you in the
head, they don’t want to get sued.” Notably, two days before the subject accident in the
video “03-26-17 Tracking Storms in Okla and Texas”, another storm chaser asked
Yarnall at 1:53:41 if he and Williamson are “with The Weather Channel” or “just
independent.” Yarnall replied, “We’re with them. We work for them.”

f. TWC was aware the pair drove dangerously and the risk they posed to
others.

42. lmportantly, TWC was fully aware of and had been warned by third parties
that their “STORi\/i WRANGLERS” engaged in reckless driving before this tragedy. in
one instance, another storm chaser, who had also been featured on TWC on multiple
occasions and knew Williamson and Yarnall personally, exchanged a series of text
messages with Kathryn Prociv (“Prociv”), a producer of the television show “STORl\/i
WRANGLERS” and meteorologist for TWC, concerning the dangerous nature of the
driving habits of the “STGFil\/i WRANGLERS.” On December 4, 2016 (approximateiy four
months before the Subject Accident), this storm chaser texted Prociv: f‘As far as Storm
Wranglers: / understand the need and fact for ‘dumbing down’ for the genera/ public.
But /’m gonna be honest here (and / hope you take no offense at what / am going to say
p/ease... the fact of re matter is that you have 2 very inexperienced, new and
uneducated ‘chasers’ talk about /iabi/ity. See where / am going with this?.... /’m not
gonna badmouth Ke//y but /’m not gonna lie either.”

43. On l\/larch 4, 2017 (24 days before the Subject Accident), after nationally
airing a segment that showed Williamson traveling over 90 mph to try to reach a storm,
Prociv wrote the same storm chaser: f‘So great to hear from you. Ugh frustrating for you

and usl / forwarded some notes from your message to my boss l\/like Chesterfie/d.
19

 

PLA|NTIFF`S ORlGlNAL COMPLAlNT

 

 

Cate 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 20 of 28 PageiD 20

1 Hopefu/ly he gets back to me this upcoming week, l ’m not sure if you happened to catch
2 any of Kelley’s movements, but he put himself in a i/EFlY bad spot, live on air, so god
3 forbid if anything happened we would have seen it happen live on air. NUT GOOD.”
4 l\liike Chesterfield was at the time of Corbin Lee Jaeger’s death, and is currently,
5 Director, Weather Presentation and an Executive Producer for and a managerial
6 employee of TWC,
7 44. Later that day (l\llarch 4, 2017), the storm chaser responded: “Oh yeah, l
8 saw it... l [message missing] “bad guy” but l’m going to be honest with you - it’s only
9 gonna get worse You and l both know that you absolutely cannot put yourself in a
10 position like that... storm movements being so fast leaving little time to react and losing
11 situational awareness simply due to inexperience. Dolng 90+mph to get to the position
12 he was is just asking for bad stuff and showing or talking about it on his live stream /
13 just hope he truly understands the risks associatedl The goal isn ’t to become part of the
14 Weather story, it’s to help tell the Weather story. l know Flandy [another chaser] tried to
15 teach him some of these things in the past and l even tried to educate him privately
16 before you all singed him. But hey, we were all noobs at some point and learning... we
17 just didn ’t have a national audience on us at that time. We are just hoping he doesn 't
18 get hurt or hurt anyone else. There is so much more /’d like to say but l don ’t want to get
19 in volved. ”
20 45. On l\llarch 29, 2017 (the day after the accident), Prociv and the same storm
21 chaser exchanged more messages. Prociv wrote: “Of course l know what you meanl l
22 want to be here for you, / do, and l ’m more comfortable talking here than on the phone
23 where they could check my records if they really wanted to. l ’m mainly concerned with
24 how you ’re holding up. / don ’t blame you for calling off the chase lt wouldn ’t have been
25 safe for you to chase today if your mind was consumed elsewhere ”
26 46. The same day the storm chaser responded: “Thank you. l’m doing okay. l
27 mean you know that Kelley and / didn 't have the relationship like Tim [storm chaser and

28 engineer killed in 2013 El Reno tornado] and l. But everything l told him about driving

LAW oFFiCEs or 20

 

 

 

 

ROBERT i-\. BL~\[_L
;1§ iz;\~i\\ 3_`1'=1

   

PLA[NTiFF`S ORIG|NAL COMPLAlNT

 

 

 

 

 

C

[\) [\)
L)J l\)

id
_ts

27
28

L.-\W OFF[CES OF
ROSERT 1-\. BAl,L
115 1\…` … t ~;i -::i\~

 

 

 

ase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 21 of 28 PageiD 21

safer and not being so distracted... and then telling you that l was worried that he was
gonna kill someone or himself... those are the exact messages l shared with youl And
then it happens. So / am obviously in a way dark place right now. l know many of us
are. / guess that’s what kil/in me l tried to tell him over and over. And then when l saw
him yesterday near Paducah he pulls up and he was driving not Handy, / asked him why
he was driving and not doing the filming in a joking manner he just laughed. We talked
about the storms and the day and then said our goodbyes and good lucks... he drove
off. l remember thinking hope they are safe today.... And hope they have a good day. l
don ’t know. lt’s a rough day. l shut my stream off and went south right after we chatted
and man... that was stupid. lt was bad.” Later, Prociv responded: “Oh wow / didn’t
realize you chatted with him yesterday before the storms started l know you tried to
warn him and provide advice several times, so you did everything you could. You really
did. Please don 't beat yourself up over it Lanny. You’re all heart and were looking out
for everyone’s safety. l’m glad you ’re headed home Try and get some much needed
rest.”

47. Additional messages exchanged between other chasers further confirm the
warnings given to high managerial agents of TWC regarding Williamson’s and Yarnall’s
dangerous driving habits. Furthermore, Plaintiff is informed and believes and thereon
alleges that at least one individual received a potentially disturbing request from TWC
immediately after the accident. This individual, another storm chaser, was one of the first
to arrive at the scene of the Subject Accident, before even emergency personnel. Upon
arrival, he immediately contacted TWC to notify them that one of their vehicles was
involved in the collision, which he easily deduced by virtue of the large TWC logo on the
Suburban. He also recognized Williamson on the side of the road as he was being
administered CPR. This witness immediately notified Jim Cantore, an extremely weil
known, on-camera meteorologist and television personality for TWC. Shortly after doing
so, while this witness was speaking to a police investigator at the scene, he received a

phone call from a woman who claimed to be affiliated with TWC. This woman told him,
21

 

PLAiNTlFF’S OR[G[NAL COMPLAlNT

 

 

 

Ca

LAW OFF[CES OF
ROBERT .\. B.-\LL
1:=11{1~» v

_fnii

  

 

 

 

 

t;e 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 22 of 28 PageiD 22

“You‘ve got to get the cameras. Get the cameras.” The individual responded that he
would do no such thing and the call ended. However, minutes later, he received a
second phone call from a male subject who also claimed to be affiliated with TWC. This
male subject also told him, “Go get the cameras.” l\lloments later, another person at the
accident scene approached this individual and stated that he, too, had received a call
from TWC with instructions to grab the cameras. The individual told this person not to
take the cameras, as it was a crime scene

48. TWC’s Storm Wranglers television show, Season 1, Episode 1, “One Epic
Day” aired nationally on The Weather Channei on October 2, 2016 (hereinafter “OED”).
TWC’s Storm Wranglers television show, Season 1, Episode 2, “A Tale of Four Storms”
aired nationally on The Weather Channei on October 9, 2016 (hereinafter “TFS”). Each
episode demonstrates the level of the involvement that TWC had in the production of its
television show and in encouragement of “the chase” of severe storms and in the filming
of the recklessness of its employee storm chasers Williamson and Yarnall. The first two
episodes were shot in Texas, Kansas and parts of Oklahoma. The trailing credits set
forth the names of those involved at TWC in the production of Storm Wranglers. in
addition to Williamson and Yarnall, during the filming, TWC had placed in the vehicle
being used by its stars one of three photographers, l\/lichael Fomil, Bradiey Reynoids
and Fiodney Hall, employees of TWC and witnesses to Yarnall’s driving. The camera
equipment being used was TWC equipment. The episodes OED and TFS that aired
show the involvement of TWC television personalities Chris Warren, Carl Parker, Dr.
Greg Forbes and Assistant Desk Editor Ryan Sloane, the latter of whom is dubbed by
Williamson as “Hash". The episodes demonstrate the interface and interactions by and
between TWC and its broadcast studio named “The Lab” and Williamson and Yarnall,
demonstrating, as stated on air by TWC’s Chris Warren, that they can monitor and watch
the video feed live being broadcast by Williamson and Yarnall and cut to that live and put
what is occurring in the field immediately on the national broadcast by simply raising his

hand and cutting to that feed. See, OED 3:25-3:58. Graphics used by TWC in the show
22

 

PLA[NTIFF`S ORIGlNAL COMPLAlNT

 

 

 

 

28

i_.-\W GFFlCES OF

ROBERT .-\. B.-\[_L
gin

;3: ;;¢.i l »1 »

  

l

 

 

tse 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 23 of 28 PageiD 23

explain the activity of Williamson and Yarnall in the fieid, showing live broadcasting from
the vehicle they were operating (OED 10:13; 14:50; 32:46 [the latter showing Yarnall
driving while talking on his cell phone] TFS 16:10; 26:10; 28:51; 31:17; 34:35; 35:10;
40:39). The episodes are replete with the “egging on” by Williamson to his driver Yarnall
to “go, go, go” and “push it” and Yarnall’s response “l’ve got it to the floor.” The episode
demonstrates these storm chasers acting as first responders calling 911 to report
tornadoes and representing on the air “yes, this is Kelly Williamson, l’m with the Weather
Channel”. (OED 6:50).

49. The fact that TWC was monitoring and directing its employees in the field
is also evident in these episodes At TFS at 21 :54, Ryan Sloane, aka “l-iash”, is on the
air from TWC’s production room and he is instructing Williamson and Yarnall to “head
west” and “hang around the Texas panhandle” and “head to Amariilo.” That same
individuai, who appears many times on the national broadcast, tells Williamson to “cail it”
for the day and “breaking it down for the day” (TFS at 28:51). The bravado of TWC,
Williamson and Yarnall are also demonstrated in these two episodes and the out and out
actual boasting, touting and braggart of Williamson and Yarnall knowingly breaking the
law is also evident. Williamson states in the program that “Randy would go anywhere |
tell him to go, ask him to go, anywhere l ask him to go." (TFS at 31:10). Williamson
states in Episode 1 that “Fiandy would drive through a brick wall if l told him to.” (OED at
13:37). Williamson is interviewed by TWC for inclusion in the episode One Epic Day
claiming that Yarnall “just goes where | say to go” and the very next scene edited into the
program by TWC’s staffing shows Williamson and Yarnall sitting at a red light when
Williamson says to him “ciean, go” and Yarnall drives through the red light (OED at
26:28-27:30). TWC’s own editors found, edited and used video tape feed that supports
Williamson’s claims that Yarnall will drive through a brick wali, go wherever he tells
Yarnall to go and do whatever he tells Yarnall to do, demonstrating that by showing

Williamson having Yarnall drive through a red light right after a truck drives through the

 

intersection from right to left in front of them. Once, when Williamson states “just lay it
23

 

 

PL.'-\lNTlFF`S OR[G[NAL COMPLAlNT

 

 

 

Gase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 24 of 28 PageiD 24

1 on” and “get on it” and Yarnall responds “tell me what to do" and “l can’t see”, Williamson
2 states “That’s ok” (OED at 35:50).
3 50. TWC had actual knowledge of the poor driving habits of these individuals,
4 to the extent that it was apparent it was more likely Williamson and Yarnall would run a
5 stop sign than stop at a stop sign. And Yarnall ran a stop sign killing Corbin Lee Jaeger.
6 TWC knew Williamson and Yarnall drove at unsafe speeds (Williamson states
7 “sometimes we might be going faster than we should be going” [TFS at 30:55]). TWC
8 knew storm chasing was dangerous (TWC’s Dr. Greg Forbes, “storm chasing is
9 dangerous”, OED at 34:00). TWC production and editing personnel as weil as its on-air
10 personnel had direct link access to what Williamson and Yarnall were seeing and taping.
11 l\lluch footage from Williamson’s YouTube video feeds ended up in Episodes 1 and 2.
12 TWC had the opportunity to pull these two individuals off the road or hire a competent,
13 law abiding driver. instead, TWC made Williamson and Yarnall television stars, breaking
14 laws, driving on private property (TFS at 38:30), driving off road, in ditches, through hail
15 storms, drive the wrong way on freeway ramps, on the wrong side of the roadway,
16 through red lights and stop signs, all to increase the sense of danger to their television
17 audience and sell advertising and have a hit show, The result was the death of young

18 Corbin Lee Jaeger.

19 Vl.

20 CAUSES OF ACTlON

21 QOM‘|_IQN§

22 NEGL|GENCE AND GROSS NEGL|GENCE

23 51. Piaintiff re-alleges and incorporates by reference each of the allegations

24 set forth in the preceding paragraphs as if set forth fully and reiterated here in their
25 entirety.
26 52. Accordingly, by their actions described herein, all of the Defendants were

27 negligent, grossly negligent and/or acted with malice in at least the following regards:

 

 

28 a. TWC Defendants proximately caused the Subject Accident
i_.-\W OFFICES OF 24

 

 

 

ROBERT .~\. B.-\LL
5”. PLAINTiFF`s oRlGiNAL COMPLAlNT

 

 

27
28

L.~\W OFFlCES OF
ROBERT .-\. BALL

221 51\‘\\‘\.“." \

~\ i;;.i!_:iiii
ii,:tt.w':

 

 

C.

P§ase 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 25 of 28 PageiD 25

and the death of JAEGER by operating a motor vehicle in
violation of Texas Transportation Code §544.010 (faiiure to stop
at stop sign);

b.

TWC Defendants proximately caused the Subject Accident

and the death of JAEGER by operating a motor vehicle in
violation of Texas Transportation Code §544.351 (faiiure to
drive at a speed that was reasonable and prudent under the

existing circumstances);

Williamson and Yarnall proximately caused the Subject Accident
and the death of JAEGER by operating a motor vehicle with a
dangerously obstructed windshieid;

Williamson and Yarnall were acting within the course and scope

of their employment and/or agency with TWC when the acts which
proximately caused the death of JAEGEF{ alleged herein occurred;
TWC authorized, controlled, managed, encouraged and promoted
the dangerous operation of a mobile live feed studio by their
employees and/or agents, Williamson and Yarnall, inclusive of
encouraging and promoting the dangerous operation of the
Suburban in the filming and capturing of footage for both storm
chasing as weil as for the “STORi\/i WRANGLERS” television show;
High managerial agents of TWC, acting within their scope of office
and/or employment, authorized, requested, commanded, performed,
and/or recklessly tolerated and ignored the dangerous driving
behavior of Yarnall and Williamson without regard for the safety of
others; and

TWC consciously and recklessly employed, promoted, managed
and controlled two amateur storm chasers without sufficient training,

supervision or experience to operate a mobile live feed broadcasting

25

 

PLA[NT[FF`S ORIGINAL COMPLAlNT

 

 

 

28

LAW OFF[CES OF
ROBERT A. B.-\LL
223 di<>\i\\ ‘, ;;nn

  

 

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 26 of 28 PageiD 26

studio on public roadways during extreme weather events.

53. Defendants’ conduct described above constitutes gross negligence

recklessness and/or intentional misconduct
COUNT TWO:
WRONGFUL DEATH

54. Plaintiff re-alleges and incorporates by reference each of the allegations
set forth in the preceding paragraphs as if set forth fully and reiterated here in their
entirety.

55. Plaintiff brings this wrongful death claim against Defendants pursuant to
Texas Civil Practice & Remedies Code sections 71 .001-71 .012.

56. Plaintiff is a statutory beneficiary of JAEGEFl and relied on him for love,
affection, comfort, protection and care

57. Plaintiff is the executor/administrator/representative of the Estate of
CORB|N JAEGER.

58. Defendants’ wrongful acts caused the death of JAEGEF{.

59. JAEGEFi would have been entitled to bring an action for his injuries had he
lived.

60. As a proximate result of Defendants’ conduct, which caused the untimely
death of JAEGER, Plaintiff is entitled to recover, in excess of the minimum jurisdictional
limits of this Court.

QMM@
SURV|VAL ACTlON

61. Plaintiff re-aileges and incorporates by reference each of the allegations
set forth in the preceding paragraphs as if set forth fully and reiterated here in their
entirety.

62. Piaintiff brings this survival action claim against Defendants pursuant to
Texas Civil Practice & Remedies Code sections 71 .021-71 .022.

63. Plaintiff is the legal representative of the Estate of CORB|N JAEGER. Prior
26

 

PLAiNTlFF`S ORIG[NAL CO.\/iPLz-\INT

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 27 of 28 PageiD 27

28

LAW OFF[CES OF
ROBERT .-\. B.\LL
123 v . ., .\,,,

 

 

to his death, JAEGER had a survival action for himself for the pain and suffering and
expenses JAEGER sustained prior to his death. Plaintiff is appearing in the survival
action as the legal representative of the Estate of CORB|N JAEGER.

64. Defendants’ wrongful acts led to JAEGER’s death.

65. As a proximate result of Defendants’ conduct, which led to the untimely
death of JAEGER, P|aintiff on behalf of the Estate of Corbin Lee Jaeger, deceased, is
entitled to recover, in excess of the minimum jurisdictional limits of this Court.

DAMAGES - ALL DEFENDANTS

66. Defendants’ acts and/or omissions were the proximate cause of the

following injuries suffered by Plaintiff and decedent:
a. Actuai damages of not less than $125 miliion;
b. Loss of affection, consortium, comfort, protection and care;
c. Pain and suffering and mental anguish suffered by JAEGER

prior to his death;

d. i\llental anguish and emotional distress suffered by Plaintiff;
e. Loss of quality of life;

f. Funeral and burial expenses;

g. Loss of service; b

h. Exemplary and punitive damages as weil as reasonable

attorneys’ fees authorized by law and costs of court;
i. Prejudgment interest; and
j. Post judgment interest.
67. Plaintiff seeks un-liquidated damages in an amount that is within the
jurisdictional limits of the court.

COND|T|ONS PRECEDENT

 

68. Defendants have actual notice of JAEGEFi‘s death and injuries complained
of herein. Any conditions precedent have occurred, been performed, or have been

waived.
27

 

  

PLAiNTll-`F`S ORiGiNAL COMPLAlNT

 

 

 

Case 5:19-cv-00060-C Document 1 Filed 03/26/19 Page 28 of 28 PageiD 28

28

LAW Ul’i~` lC|;'S Ot-`
l\`OBliR'l /'\. B/\I.Iv
::‘»r» ~' ~: \

 

 

Q_E_|l_ll_/MQ FOR JURY
69. Piaintiff hereby makes a demand for a jury trial.
PRAYER

Wherefore, Piaintiff prays that Defendants be cited to appear and answer herein
and, upon final trial hereof, that Piaintiff recovers from Defendants not less than One
Hundred Twenty-Five lilliliion Doi|ars and No Cents ($125,000,000.00) in actual
damages exemplary damages, pre-judgment and post-judgment interest, costs of court,
attorneys’ fees ali as authorized by iaw, and such other and further relief, both general

and special, at law and in equity, to which they may be justly entitled

DATED: March 26, 2019 FICES OF RGBERT A. BALi_

  
    

ROBERT A. BALL, SBN (CA) 007 ~
JOHN M. DONNELLY, SBN (CA 156965
Piaintiffs KAREN Di P|AZZA,
individually and as Natural Mother to CORB|N
JAEGER and as
Executor/Administrator/Representative of the
Estate of `CORB|N JAEGER, DECEASED

225 Broadway, Suite 2220, San Diego, Caiifornia 92101
Teiephone (619) 234-3913; Facsimile: (619) 234-4055
rbail robertbaila c.com idonnellv@robertballapc.com

DATED: March 26, 2019 MCCLESKEY HARR|GER BRAZ|LL & GRAF LLP
». br ,//U
`/, /"/:/v d , § //,./

BENJAl\/liN H. DAV|DSGN, ll, SBN 05430590
l\llARY KATHLEEN DAV|DSON, SBN 24070919
Piaintiffs KAREN Di P|AZZA,
individually and as Naturai Mother to CORBlN
JAEGER and as y
Executor/Administrator/Ftepresentative of the
Estate of CORB|N JAEGEFi, DECEASED

5010 University Avenue, 5th Floor

 

Lubbock,Texas 79413

Teiephone (806) 796-7306; Facsimi|e (806) 796-7365

bdavidson@mhbq.com kdavidson@mhbq.com
28

 

    
 

PLA|NT|FF`S ORlGlNAL COMPLAlNT

 

 

 

